Citation Nr: 1618479	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-31 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran is in receipt of a Combat Infantry Badge and a Purple Heart.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in April 2015.  A transcript of that hearing is of record.  


FINDINGS OF FACT

The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, the Board's analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (noting that the level of education is a factor in deciding employability).

The Veteran's service-connected disabilities are wounds, muscle groups, X, XI, XII, left leg and foot, rated as 30 percent disabling since May 23, 1969; wounds, muscle groups, X, XI, XII, right leg and foot, with peroneal nerve palsy, rated as 
30 percent disabling since May 23, 1969; ischemic heart disease, rated as 30 percent disabling since April 28, 2015; wound, moderate, muscle group II, right arm, rated as 20 percent disabling since May 23, 2006; diabetes mellitus, rated as 20 percent disabling since July 26, 2006; amputation of left great toe and fracture of first metatarsal, rated as 10 percent disabling since May 23, 1969; wound, moderate, muscle VII, right forearm and wrist, including slight weakness in dorsiflexion of the right wrist, rated as 10 percent disabling since May 23, 1969; wound, moderate, muscle group XIV, right thigh, rated as 10 percent disabling since May 23, 1969; wound, moderate, muscle group XIV, left thigh, rated as 10 percent disabling since May 23, 1969; acne, rated as 10 percent disabling since May 23, 1969; tinnitus, rated as 10 percent disabling since July 26, 2006; healed fracture, right tibial plateau and proximal fibula, rated as noncompensable since May 23, 1969; right ear hearing loss, rated as noncompensable since July 26, 2006; and residual scars of the chest and back, associated with acne, rated as noncompensable since July 26, 2006.  The combined rating for these disabilities is 80 percent since May 23, 1969, and 90 percent since July 26, 2006.  38 C.F.R. § 4.25.

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran contends that he can no longer work due to his service-connected disabilities, in particular, the ones affecting his legs and feet.  For 19 years, he was self-employed in the closet organizer industry, specifically with shelving, a task that would require him to work on his feet for three or four days.  See February 2011 claim; April 2015 Board hearing transcript.  Prior to the closet industry, he worked in construction.  His highest level of education was the completion of high school.  Id.  In his February 2011 claim, he stated that the physical and mental toll of this combat wounds forced him to retire, as he can no longer stand on his feet for long periods of time and it was difficult for him to sit in a chair.  He indicated that his disabilities started to affect his full-time employment in February 2006, that he last worked in April 2008, and that he became too disabled to work in August 2008.  See also April 2015 board hearing transcript at 3.  In an April 2011 statement, the Veteran indicated that the pain and discomfort from his service-connected disabilities had worsened since 2004.  He stated that part of his job was working in trade shows, which consisted of standing on cement floors for long periods of time, for three or four days in a row.  He reiterated that he had to stop working as a direct result of his disabilities, as cold and numbness in both feet made it unbearable and very discomforting to continue.  At the April 2015 Board hearing, the Veteran's spouse testified that the Veteran's disabilities had also affected his home life, as he had a limited capacity to do physical work; in this regard, she stated that he could no longer do yard work.  Significantly, the Veteran testified that he could not type, and had not received any new education or training.  See April 2015 board hearing transcript at 10.

The Veteran underwent an April 2011 VA examination for purposes of his TDIU claim.  The VA examiner opined that the Veteran's service-connected disabilities are not likely preventing him from doing his daily routine simple activities and sedentary jobs.  While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In an October 2012 letter, the Veteran's VA treating provider stated that the Veteran had to undergo amputation of his left arm at the shoulder due to both a debilitating combat injury and development of cancer in the left arm, that as a result of prolonged dependence on his right arm alone, he had developed joint and rotator cuff pathology in his right shoulder, and that he experiences low back and leg pain with prolonged sitting due to sciatica.  As to the Veteran's employability, the provider opined that the Veteran's current condition makes him an unfit candidate for physical labor since repetitive use of his arm would cause worsening of his shoulder issues, that his sciatica symptoms make it difficult for him to perform sedentary work unless he is allowed to frequently get up to move around, and that it is more difficult for him to use a computer since he has only one hand and no computer training.  Last, the provider enumerated the the Veteran's service-connected disabilities and stated that these injuries and conditions make it extremely difficult for the Veteran to function in any sort of productive fashion.

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board notes that there are conflicting expert opinions regarding whether his service-connected disabilities render him unemployable for VA purposes.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the Veteran's education level, limited work experience, and lack of computer training.  As stated above, he has a high school education and worked mostly in the closet industry, building and installing shelves.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue make him unable to secure or follow a substantially gainful occupation.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities, especially those of legs and feet, are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


